                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JORGE ROBERTO DUARTE BRAZ,                       Case No. 18-cv-06162-JST
                                                         Plaintiff,
                                   8
                                                                                             ORDER GRANTING DEFENDANT’S
                                                  v.                                         MOTION TO DISMISS AND
                                   9
                                                                                             CONTINUING CASE MANAGEMENT
                                  10        DELTA AIR LINES, INC.,                           CONFERENCE
                                                         Defendant.                          Re: ECF No. 18
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Delta Air Lines, Inc.’s motion to dismiss. ECF No. 18. The

                                  14   Court will grant the motion.

                                  15   I.       BACKGROUND

                                  16            Plaintiff Jorge Roberto Duarte Braz brings this action against Defendant Delta Air Lines,

                                  17   Inc., his former employer. He originally filed a complaint in state court on August 28, 2018. ECF

                                  18   No. 1-1 at 3. Delta removed the case to this Court and filed a motion to dismiss. ECF Nos. 1, 13.

                                  19   Braz subsequently filed an amended complaint, which alleges the following:

                                  20            Braz worked for Delta from June or July 2014 to February 4, 2015. ECF No. 16 at 19

                                  21   (“I . . . was hired by Delta Airlines [in] June 2014.”); id. at 30 (“On or about July 31, 2014, I was

                                  22   hired by Respondent as a Customer Service Agent.”); id. at 37 (resignation email dated

                                  23   February 4, 2015). He was fifty-five years old when he started. Id. at 19.

                                  24            On May 19, 2015, he submitted a discrimination charge, based on retaliation, age, and

                                  25   disability, to the California Department of Fair Employment and Housing (“DFEH”) and the

                                  26   Equal Employment Opportunity Commission (“EEOC”), which contended the following:

                                  27                   In or about August 2014, I complained about a co-worker’s
                                                       treatment of me to Honora Prell, Performance Leader/Hiring
                                  28                   Manager. In or about August 2014, that co-worker was transferred
                                   1                  to the night shift. Throughout employment with Respondent, I
                                                      complained to many supervisors about the incompetency of other
                                   2                  supervisors. On or about February 4, 2015, I was constructively
                                                      discharged because of the hostile work environment that I was
                                   3                  subjected to in the workplace. On the same day I informed Ms. Prell
                                                      about my disability, but she told me that she did not want to see my
                                   4                  doctor’s note.
                                   5                  I believe I have been discriminated against because of my Age (56),
                                                      in violation of Age Discrimination in Employment Act of 1967
                                   6                  [(“ADEA”)], as amended. I also believe that I have [been] retaliated
                                                      against for engaging in protected activity of the Statute. I further
                                   7                  believe that I have been discriminated against and retaliated against
                                                      for engaging in protected activity in violation of the Americans with
                                   8                  Disabilities Act of 1990 [(“ADA”)], as amended.
                                   9   Id. at 30. His charge did not assert discrimination based on sex. Id.

                                  10          The EEOC issued a right-to-sue notice to Braz on June 4, 2015. Id. at 34. That notice

                                  11   explained that any lawsuit under Title VII, the ADEA, or the ADA had to be filed within ninety

                                  12   days of receipt of the notice. Id. Braz alleges that he received the notice “on or about
Northern District of California
 United States District Court




                                  13   06/04/2015.” Id. at 4. Braz also received a June 2, 2015 right-to-sue notice from the DFEH,

                                  14   explaining that a civil action under the Fair Employment and Housing Act (“FEHA”) “must be

                                  15   brought within one year from the date of this notice” but that “this one-year period will be tolled

                                  16   during the pendency of the EEOC’s investigation of your complaint.” Id. at 33.

                                  17          Braz states in his opposition to Delta’s motion to dismiss that:

                                  18                  As for Age Discrimination, Retaliation and disability, EEOC has
                                                      filed the Charge of Discrimination against Delta Airlines Inc. on
                                  19                  March 5th, 2018, where I attached copies on Exhibit 1, on my First
                                                      Amended Complaint, I signed and dated in front of EEOC
                                  20                  Investigator, Malihe S. Kigasari. With respect to this conversation
                                                      with EEOC Investigator, she guaranteed me, EEOC would
                                  21                  personally communicate the Charge of Discrimination with Delta
                                                      Airlines Inc., and that Delta Airlines had to get back to me, with
                                  22                  some answer to the matter.
                                  23   ECF No. 20 at 4. However, nothing in Exhibit 1 to the FAC is dated March 5, 2018. All

                                  24   documents in Exhibit 1 are dated in 2015. See ECF No. 16 at 30-35.

                                  25          Braz alleges that he “sent a Letter to the Director of the EEOC, asking him [please to] open

                                  26   the Case. Sometime nearly the end of 2017. He replied saying that [the case] was no longer with

                                  27   EEOC grounds; therefore, the Director considered the case closed.” Id.

                                  28          Braz does not use the words “equitable tolling” in his complaint, but he does allege that he
                                                                                         2
                                   1   “was incapacitated emotionally, unemployed, going through treatment for Neck, Arms, Back and

                                   2   Stomach condition; in hardship to end’s meet [sic], and no longer found an Attorney to represent

                                   3   me neither I was able due to very difficult times.” Id. at 28.

                                   4          Braz’s complaint asserts discrimination and hostile work environment claims under the

                                   5   ADEA. Id. at 3, 5-8. It also asserts a whistleblower retaliation claim under California Labor Code

                                   6   section 1102.5. Id. at 15-16. Although the box for Title VII claims is not checked and the FAC

                                   7   includes only the pre-printed form language for claims based on alleged sex discrimination, Braz

                                   8   elsewhere appears to allege that he was discriminated against based on his sexual orientation. Id.

                                   9   at 3, 10-14, 21, 26. The FAC does not assert any claims under the ADA or otherwise allege that

                                  10   Braz was discriminated against based on a disability.

                                  11          Delta moves to dismiss all claims in the complaint as time-barred. ECF No. 18. It also

                                  12   contends that Braz failed to exhaust administrative remedies as to claims based on sex
Northern District of California
 United States District Court




                                  13   discrimination, and that all of his claims should be dismissed because they do not satisfy federal

                                  14   pleading standards.

                                  15   II.    LEGAL STANDARD

                                  16          Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a short and plain

                                  17   statement of the claim showing that the pleader is entitled to relief.” While a complaint need not

                                  18   contain detailed factual allegations, facts pleaded by a plaintiff must be “enough to raise a right to

                                  19   relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To

                                  20   survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual matter that,

                                  21   when accepted as true, states a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

                                  22   678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  23   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  24   alleged.” Id. While this standard is not a probability requirement, “[w]here a complaint pleads

                                  25   facts that are merely consistent with a defendant’s liability, it stops short of the line between

                                  26   possibility and plausibility of entitlement to relief.” Id. (quotation marks and citation omitted). In

                                  27   determining whether a plaintiff has met this plausibility standard, the Court must “accept all

                                  28   factual allegations in the complaint as true and construe the pleadings in the light most favorable”
                                                                                          3
                                   1   to the plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                   2          Courts “construe pro se complaints liberally, especially in civil rights cases.” Litmon v.

                                   3   Harris, 768 F.3d 1237, 1241 (9th Cir. 2014). “However, a liberal interpretation of a pro se civil

                                   4   rights complaint may not supply essential elements of the claim that were not initially pled.

                                   5   Vague and conclusory allegations of official participation in civil rights violations are not

                                   6   sufficient to withstand a motion to dismiss.” Id. (quoting Pena v. Gardner, 976 F.2d 469, 471 (9th

                                   7   Cir. 1992) (quotation marks and brackets omitted)).

                                   8   III.   DISCUSSION

                                   9          A.      Timeliness

                                  10          Braz’s claims are not timely. First, the EEOC issued a right-to-sue notice on June 4, 2015,

                                  11   and Braz alleges that he received the notice “on or about” that date. ECF No. 16 at 4, 34. Braz

                                  12   had ninety days thereafter to file a lawsuit under Title VII and the ADEA. 42 U.S.C. § 2000e-5
Northern District of California
 United States District Court




                                  13   (Title VII); 29 U.S.C. § 626(e) (ADEA). He did not do so until August 28, 2018, over three years

                                  14   later. His Title VII and ADEA claims are therefore untimely.1 ECF No. 1-1 at 3.

                                  15          Second, Braz’s complaint does not specify whether his discrimination claims are brought

                                  16   under federal or state law. Assuming Braz intended to bring state law claims under the FEHA,

                                  17   those claims had to have been filed within one year of the DFEH’s June 2, 2015 notice. Cal.

                                  18   Gov’t Code § 12965(b), (d). That period expired more than two years before Braz filed his

                                  19   original complaint. Thus, to the extent the FAC asserts any FEHA claims, those claims are also

                                  20   untimely.

                                  21          Finally, a retaliation claim under California Labor Code section 1102.5 generally “must be

                                  22   brought within three years.” Minor v. Fedex Office & Print Servs., Inc., 182 F. Supp. 3d 966, 988

                                  23   (N.D. Cal. 2016). “However, if the suit seeks the civil penalty provided in § 1102.5(f), the claim

                                  24

                                  25   1
                                         Braz’s alleged 2017 correspondence with the EEOC, see ECF No. 16 at 4, is of no legal
                                  26   significance. In addition, the ninety-day period begins to run on “the date on which a right-to-sue
                                       notice letter arrived at the claimant’s address of record.” Payan v. Aramark Mgmt. Servs. Ltd.
                                  27   P’ship, 495 F.3d 1119, 1122 (9th Cir. 2007). There is a rebuttable presumption that the letter was
                                       received three days after its issuance date. Id. at 1125-26. In this case, the exact date of receipt is
                                  28   unimportant because Braz did not file his complaint until over three years after the date of the
                                       right-to-sue notice – well beyond the permissible ninety days.
                                                                                           4
                                   1   is subject to a one-year limitations period.” Id. The “latest date” on which a section 1102.5 claim

                                   2   can accrue is the date of the plaintiff’s termination. Id. at 989. Braz alleges that his employment

                                   3   with Delta ended on February 4, 2015. ECF No. 16 at 30. Thus, assuming the more generous

                                   4   three-year statute of limitations, he had until February 4, 2018 to file a claim. His August 28,

                                   5   2018 complaint was therefore untimely.2

                                   6          In his opposition, Braz argues that a four-year statute of limitations period should apply to

                                   7   his claims. ECF No. 20 at 2. However, the case on which he relies applied the four-year catchall

                                   8   statute of limitations in 28 U.S.C. § 1658 to certain federal claims brought under 42 U.S.C.

                                   9   § 1981. Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369, 382-83 (2004). Section 1658 does not

                                  10   apply to claims under state law, and Braz does not allege any claims under § 1981. In addition,

                                  11   the four-year statute of limitation applies only “if the plaintiff’s claim against the defendant was

                                  12   made possible by a post-1990 enactment,” Jones, 541 U.S. at 382, and “[e]xcept as otherwise
Northern District of California
 United States District Court




                                  13   provided by law,” 28 U.S.C. § 1658(a). Braz has not presented any argument that any of his

                                  14   federal claims satisfy these conditions. To the contrary, as discussed above, Title VII and the

                                  15   ADEA both specify a shorter statute of limitations.

                                  16          B.      Equitable Tolling

                                  17          “The ninety-day period within which to file a civil action after dismissal of the charge by

                                  18   the EEOC is a statute of limitations subject to the doctrine of equitable tolling.” Nelmida v. Shelly

                                  19   Eurocars, Inc., 112 F.3d 380, 384 (9th Cir. 1997). But equitable tolling is “to be applied only

                                  20   sparingly, and courts have been generally unforgiving when a late filing is due to claimant’s

                                  21   failure to exercise due diligence in preserving his legal rights.” Id. (citations, quotation marks, and

                                  22   alterations omitted). “[T]he Supreme Court has allowed equitable tolling when the statute of

                                  23   limitations was not complied with because of defective pleadings, when a claimant was tricked by

                                  24   an adversary into letting a deadline expire, and when the EEOC’s notice of the statutory period

                                  25

                                  26
                                       2
                                         Delta argues that Braz “did not attempt to assert . . . a claim [under section 1102.5] until he filed
                                       the FAC on October 29, 2018.” ECF No. 18 at 19. However, the original complaint also asserted
                                  27   a claim for retaliation. ECF No. 1-1 at 5. Although it is not clear whether that claim should be
                                       construed as a whistleblower retaliation claim under section 1102.5 or only as a retaliation claim
                                  28   based on age or disability, the Court need not decide that question because even the original
                                       complaint was untimely.
                                                                                         5
                                   1   was clearly inadequate.” Scholar v. Pac. Bell, 963 F.2d 264, 267-68 (9th Cir. 1992).

                                   2          Braz alleges none of these circumstances. Instead, the FAC contains a conclusory

                                   3   allegation that Braz “was incapacitated emotionally, unemployed, going through treatment for

                                   4   Neck, Arms, Back and Stomach condition,” unrepresented by an attorney, and “in hardship to

                                   5   [make ends] meet.” ECF No. 16 at 27-28. Braz’s pro se status does not provide grounds for

                                   6   equitable tolling. Payan, 495 F.3d at 1127. Nor is the Court aware of any authority that financial

                                   7   hardship, unemployment, or conclusory statements concerning medical treatment warrant

                                   8   equitable tolling, particularly over the long period of time at issue in this case. As to being

                                   9   “incapacitated emotionally,” Braz has pleaded no facts “demonstrating the type of utter

                                  10   incompetence that gives rise to incapacitation-based tolling.” Lacayo v. Donahoe, No. 14-cv-

                                  11   04077-JSC, 2015 WL 993448, at *12 (N.D. Cal. Mar. 4, 2015). “The threshold for incapacitation

                                  12   . . . requires a showing that the plaintiff ‘was completely psychiatrically disabled during the
Northern District of California
 United States District Court




                                  13   relevant limitation period’” – i.e., that the plaintiff “was so mentally incompetent that [he or] she

                                  14   was unable to comply with [his or] her legal rights.” Id. (quoting Stoll v. Runyon, 165 F.3d 1238,

                                  15   1242 (9th Cir. 1999)). Here, Braz has alleged that he was able to file a timely charge with the

                                  16   EEOC several months after his employment at Delta ended. ECF No. 16 at 4. He also alleges that

                                  17   he was subsequently able to obtain employment with Swissport USA, Uber, and United Airlines.

                                  18   Id. at 26-27. These allegations do not support a conclusion that Braz was unable to file a timely

                                  19   complaint.

                                  20          The parties’ briefs only address equitable tolling under federal law. Under state law,

                                  21   “[e]quitable tolling allows a plaintiff who has a choice of legal remedies to pursue one remedy

                                  22   without simultaneously pursuing another remedy.” Acuna v. San Diego Gas & Elec. Co., 217 Cal.

                                  23   App. 4th 1402, 1416 (2013). Here, once Braz received his right-to-sue notice from the EEOC, he

                                  24   was no longer pursuing another remedy. In addition, equitable tolling under state law requires

                                  25   “reasonable and good faith conduct on the part of the plaintiff.” McDonald v. Antelope Valley

                                  26   Cmty. Coll. Dist., 45 Cal. 4th 88, 102 (2008) (quotation marks and citation omitted). For the same

                                  27   reasons that Braz has not alleged an inability to file a timely complaint, he has also not alleged

                                  28   reasonable and good faith conduct.
                                                                                          6
                                   1          Braz submitted with his opposition a letter from Andrew Meyer, who has “been providing

                                   2   psychotherapeutic treatment” to Braz. ECF No. 20 at 8. Meyer states that “Mr. Braz, for the

                                   3   record, was unable to file a Wrongful Termination suit against Delta in a timely fashion (deadline

                                   4   – March 2018) due to his very sensitive, unstable emotional condition, only finding the emotional

                                   5   strength and confidence to do so recently.” Id. In addition to referencing an incorrect deadline to

                                   6   file Braz’s claims, this letter is also unpersuasive because Meyer has treated Braz only “since

                                   7   February of 2017,” two years after Braz’s employment at Delta ended and well after the

                                   8   limitations period expired for the majority of Braz’s claims. Id. Moreover, Meyer states that he

                                   9   has found Braz “to be highly responsible, insightful, intelligent, accountable, and motivated

                                  10   toward his treatment.” Id. This undermines any assertion that Braz was so incapacitated that he

                                  11   was unable to file a lawsuit.

                                  12          Braz also filed an unsolicited opposition to Delta’s reply brief. ECF No. 24. Although
Northern District of California
 United States District Court




                                  13   Braz did not obtain leave to file this additional document, the Court nonetheless considers it given

                                  14   Braz’s pro se status. In his supplemental opposition, Braz describes in more detail his alleged

                                  15   incapacity to file a timely complaint. For example, he states that he was unemployed for a long

                                  16   period of time and lost his car four months after he resigned from Delta. Id. at 3. He also

                                  17   describes how he and his domestic partner had a series of financial problems that, among other

                                  18   things, caused them to move six times. Id. He further describes “off and on” visits to the

                                  19   emergency room for “physical conditions (radiculopathy, fear, distress)” and his need for ongoing

                                  20   mental health treatment. Id. at 3-4. While these assertions add details to the allegations in the

                                  21   FAC, they do not demonstrate that “extraordinary circumstances beyond the plaintiff’s control

                                  22   made it impossible to file a claim on time.” Stoll, 165 F.3d at 1242. These new allegations, for

                                  23   example, continue to fail to explain why Braz was able to file a timely EEOC charge but,

                                  24   beginning approximately two weeks later, was so incapacitated that he was unable to file a lawsuit

                                  25   for nearly three years.

                                  26          The Court cannot consider Meyer’s letter or the additional facts alleged in Braz’s

                                  27   supplemental opposition in deciding whether to dismiss the complaint, but it may do so “in

                                  28   determining whether to grant leave to amend or to dismiss the complaint with or without
                                                                                         7
                                   1   prejudice.” Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003). The additional assertions

                                   2   contained in these documents would not be sufficient to plead equitable tolling if they were

                                   3   included in the complaint, and Braz himself states, “I personally have given all facts in relation to

                                   4   why I couldn’t file and complete a complaint.” ECF No. 24 at 3. Thus, it appears unlikely that

                                   5   Braz can allege equitable tolling.3 Nonetheless, the Court grants leave to amend given Braz’s pro

                                   6   se status and because this is the first time he is on notice that his claims are untimely. Lucas v.

                                   7   Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that no amendment

                                   8   can cure the defect, . . . a pro se litigant is entitled to notice of the complaint’s deficiencies and an

                                   9   opportunity to amend prior to dismissal of the action.”). Failure to cure the deficiencies in a

                                  10   second amended complaint may result in dismissal with prejudice. See Salameh v. Tarsadia

                                  11   Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013) (“A district court’s discretion to deny leave to amend

                                  12   is ‘particularly broad’ where the plaintiff has previously amended.” (citation omitted)).
Northern District of California
 United States District Court




                                  13                                               CONCLUSION

                                  14           Delta’s motion to dismiss is granted. The Court does not reach Delta’s arguments

                                  15   concerning exhaustion of administrative remedies or failure to plead plausible claims.

                                  16           If Braz wishes to amend his complaint, he must file a second amended complaint within

                                  17   thirty calendar days of the date of this order. Leave to amend is granted only to allow Braz to

                                  18   attempt to plead equitable tolling. Braz may not add any new claims or defendants. If Braz does

                                  19   not file a timely second amended complaint, this case will be dismissed with prejudice.

                                  20           The initial case management conference is continued from January 23, 2019, to April 3,

                                  21   2019, at 2:00 p.m. Case management statements are due by March 27, 2019, at 5:00 p.m.

                                  22           Braz may wish to seek the assistance of the Legal Help Center in deciding whether to

                                  23   amend his complaint and in proceeding with this litigation more generally. The Legal Help Center

                                  24   has two locations: 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, California,

                                  25   and 1301 Clay Street, 4th Floor, Room 470S, Oakland, California. Assistance is provided at both

                                  26
                                  27
                                       3
                                         Braz’s conclusory statements in his January 3, 2019 case management statement are likewise
                                       insufficient. ECF No. 25 at 8 (“I was incapacitated to even look for an attorney, during all this
                                  28   time I could never stay permanently in a job. I was and still [am] treating emotional and physical
                                       conditions.”).
                                                                                        8
                                   1   offices by appointment only. Litigants may schedule an appointment by signing up in the

                                   2   appointment book located on the table outside the door of the Center at either location, or by

                                   3   calling the Legal Help Center appointment line at (415) 782-8982. Braz may also wish to consult

                                   4   the resources for pro se litigants on the Court’s website, https://cand.uscourts.gov/pro-se. These

                                   5   resources include the manual, “Representing Yourself in Federal Court: A Handbook for Pro Se

                                   6   Litigants,” which can be downloaded at https://cand.uscourts.gov/prosehandbook or obtained free

                                   7   of charge from the Clerk’s office.

                                   8          IT IS SO ORDERED.

                                   9   Dated: January 15, 2019
                                                                                       ______________________________________
                                  10
                                                                                                     JON S. TIGAR
                                  11                                                           United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
